NUMBER 13-11-00157-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE TRACTOR SUPPLY CO. OF TEXAS, LP D/B/A
TRACTOR SUPPLY COMPANY #1104, 
TRACTOR SUPPLY COMPANY, AND VICTOR FONSECA
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Garza, Vela, and Perkes
Memorandum Opinion Per Curiam[1]
Relators, Tractor
Supply Co. of Texas, LP d/b/a Tractor Supply Company #1104, Tractor Supply
Company, and Victor Fonseca, filed a petition for writ of mandamus on March 22,
2011.  The parties to this original proceeding have now filed an “Agreed Motion
to Dismiss in Aid of Settlement.”  According to this motion, the parties have
fully and finally compromised and settled all matters of fact and things in
controversy between them.  Accordingly, the parties request that we dismiss
this original proceeding with prejudice.  
The Court, having
examined and fully considered the agreed motion to dismiss, is of the opinion
that the motion should be granted.  Accordingly, we GRANT the motion to dismiss
and DISMISS this original proceeding with prejudice. 
It is so ORDERED.
 
                              
                                                             
                                                                                    PER
CURIAM
 
 
Delivered and filed 
the 4th day of May, 2011.
 
                                                            




[1] See Tex. R. App. P. 52.8(d) (“When denying relief, the court may
hand down an opinion but is not required to do so.”); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions).